internal_revenue_service number release date index number ------------------------- -------------------------- -------------------------------------------------------- -------------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number --------------------- refer reply to cc fip b04 plr-103536-12 date date -------------------------------------------------------------------------------------- --------------------------- --------------------------------- --------------------- ---------------------------------- --------------------------------- --------------- --------------- taxpayer parent separate_account disregard disregard separate_account separate_account dear ----------------- this is in response to the letter submitted by your authorized representative dated date and additional submissions requesting rulings on whether the assets held in certain segregated_asset accounts are to be treated as owned by taxpayer for federal_income_tax purposes i taxpayer facts taxpayer is a life_insurance_company within the meaning of sec_816 of the internal_revenue_code the code and is taxable under sec_801 taxpayer is a stock_life_insurance_company taxpayer is a wholly-owned indirect subsidiary of parent taxpayer and parent file a consolidated federal_income_tax return on a calendar_year basis taxpayer is engaged in the business of writing life_insurance and individual and group annuity_contracts plr-103536-12 ii the contracts taxpayer issues group annuity_contracts the contracts based on segregated_asset accounts collectively the separate_account with respect to the separate_account two types of contracts are sold to contract owners pension contracts that meet the definition of a pension_plan_contract under sec_818 and non- pension contracts that do not meet the definition of a pension_plan_contract under sec_818 taxpayer established the separate_account pursuant to state law as a pooled open-ended separate_account gains or losses realized or unrealized on assets held are credited or charged to the separate_account without any regard to any other income gains or losses of taxpayer all of the assets of the separate_account are owned by taxpayer but under no circumstances are deposits in the separate_account or income gains or losses in the separate_account credited or charged to taxpayer’s general account all funds in the separate_account are invested in real_estate investments taxpayer uses a real_estate investment affiliate to manage the assets of the separate_account as taxpayer deems appropriate amounts allocated to the separate_account are invested and reinvested primarily in existing income-producing real properties through direct property ownership or indirectly through such vehicles as joint ventures general or limited_partnerships limited_liability companies or reits mortgage loans and other loan or debt secured_by direct or indirect interests_in_real_property generally the assets of the separate_account consist of ownership interests in real_estate investments that are generally available to the public taxpayer balances the number and size of the investments so that the separate_account is adequately diversified within the meaning of sec_817 and the regulations thereunder taxpayer may from time to time decide not to accept additions by contract owners to the separate_account taxpayer will invest and reinvest the assets of the separate_account at the times and in the amounts taxpayer determines in its sole discretion taxpayer holds some of the separate_account assets directly and other assets indirectly through disregard a wholly-owned subsidiary of taxpayer that is a disregarded_entity for federal_income_tax purposes all assets of the separate_account held through disregard are owned by disregard a wholly-owned subsidiary of disregard that is a disregarded_entity for federal_income_tax purposes under the contracts a contract owner at any time may direct taxpayer to provide payment of life stated amount or stated period annuities with respect to amounts held under the contract and the purchase_price will be determined from the annuity purchase rate schedule guaranteed and set forth in the contract plr-103536-12 iii proposed restructuring for non-tax reasons including to facilitate further the administrative operation related to the separate account’s current investment_assets and the potential acceptance of additional cash flows for liquidity and diversification purposes taxpayer plans to change how it holds the assets in the separate_account taxpayer will engage in the following restructuring of the separate_account taxpayer will transfer to disregard substantially_all of the assets held by the separate_account not currently held through disregard disregard will contribute such assets to disregard taxpayer will create another entity newco for the purpose of providing real_estate investment through investment in disregard to the extent any non-pension contracts exist at such time taxpayer will divide the separate_account into two sub-accounts separate_account and separate_account if there are no non-pension contracts at such time taxpayer will not divide the separate_account into sub-accounts and the separate_account will be treated as separate_account separate_account will hold the pro_rata share of ownership interests in disregard allocable to the pension contracts and any directly held assets not transferred from the separate_account to disregard separate_account will hold the pro_rata share of ownership interests in disregard allocable to the non-pension contracts as part of the creation of newco taxpayer will contribute all of the assets allocated to separate_account ie the pro_rata share of the ownership_interest in disregard allocable to the non-pension contracts to newco at such time the sole investment held by taxpayer in separate_account will be ownership interests in newco and newco’s sole investment will consist of the contributed ownership_interest in disregard as part of the notification process regarding the proposed restructuring of the separate_account the non-pension contracts will be amended at the mutual agreement of taxpayer and the non-pension contract owners such that the non-pension contract owners’ investment will be limited to investment of the non-pension contract funds in newco in addition to taxpayer’s ownership interests in newco ownership interests in newco will be held directly or indirectly by non-insurance company investors that are unrelated to taxpayer ie ownership interests in newco will be publicly available iv representations in addition to the facts presented above taxpayer has also made the following representations the proposed restructuring and creation of disregard will not change taxpayer’s broad investment discretion over all future investments made plr-103536-12 with funds held in the separate_account or separate_account for the pension contracts taxpayer is not required to invest future money available to the separate_account or separate_account in disregard or any other particular asset and has not promised pension contract owners that it will do so neither the pension contract owners nor the non-pension contract owners have any legal equitable direct or indirect ownership_interest in any of the separate_account assets rather the contact owners only have a contractual claim against taxpayer to collect cash under the terms of the contracts the pension contract holders have no legal equitable direct or indirect ownership_interest in any of the separate_account assets rather the pension contract owners only have a contractual claim against taxpayer to collect cash under the terms of the contracts per taxpayer’s guidelines neither taxpayer nor the investment manager is permitted to solicit pension contract owners non-pension contract owners or prospective contract owners to make recommendations about the selection quality or rate or return of any specific investment or group of investments held in the separate_account per taxpayer’s guidelines neither taxpayer nor the investment manager is permitted to solicit pension contract owners or prospective contract owners to make recommendations about the selection quality or rate or return of any specific investment or group of investments held in separate_account access to separate_account will be available exclusively through the purchase of a variable_contract within the meaning of sec_817 the separate_account is adequately diversified within the meaning of sec_817 and the regulations thereunder the distribution-at-death provisions contained in the non-pension contracts satisfy the requirements of sec_72 law in revrul_77_85 1977_1_cb_12 the service concluded that an individual purchaser of a variable_annuity contract who retained significant incidents_of_ownership over the assets held in the custodial_account was treated as the owner of those assets for federal_income_tax purposes in revrul_80_274 1980_2_cb_27 the service applied revrul_77_85 to conclude that if a purchaser of an annuity_contract could select and control the certificates of deposit supporting the contract then the purchaser was considered the owner of the certificates of deposit for federal_income_tax purposes similarly in revrul_81_225 1981_2_cb_12 which was clarified and amplified by revrul_2003_92 2003_2_cb_350 the service concluded that investments in mutual_fund shares that funded annuity_contracts were considered to be plr-103536-12 owned by the purchasers of the annuity_contracts if the mutual_fund shares were available for purchase either directly or indirectly by the general_public in revrul_82_54 1982_1_cb_11 the amounts held in a segregated_asset_account underlying a variable_contract were invested as the contractholder directed in shares of any or all of three open-ended investment companies mutual funds each mutual_fund represented a different broad general investment strategy shares of the mutual_fund were available only to insurance_company segregated_asset accounts while the mutual funds were not available to the general_public the mutual funds held common stocks bonds and money market instruments all of which were available for purchase by members of the general_public the public availability of the assets held by the mutual funds did not lead to the conclusion that the issuing insurance_company was simply a conduit between the contractholders and the mutual funds or the underlying assets of the mutual funds instead revrul_82_54 held that the insurance_company not the contractholders was the owner of the mutual_fund shares for federal_income_tax purposes in revrul_2003_91 2003_2_cb_347 a variable contractholder did not have control_over segregated account assets sufficient to be deemed the owner of the assets the variable_contracts at issue were funded by a separate_account that was divided into sub-accounts the issuing insurance_company could increase or decrease the number of sub-accounts at any time but there would never have been more than sub-accounts available under the contracts each sub-account offered a different investment strategy interests in the sub-accounts were available solely through the purchase of a contract the investment activities of each sub-account were managed by an independent investment_advisor there was no arrangement plan contract or agreement between the contractholder and the issuing insurance_company or between the contractholder and the independent investment_advisor regarding the availability of a particular sub-account the investment strategy of any sub-account or the assets to have been held by a particular sub-account other than a contractholder's right to allocate premiums and transfer funds among the available sub-accounts all investment decisions concerning the sub-accounts were made by the issuing insurance_company or the independent investment_advisor in its sole and absolute discretion a contractholder had no legal equitable direct or indirect interest in any of the assets held by a sub- account but had only a contractual claim against the issuing insurance_company to collect cash in the form of death_benefits or cash surrender values under the contract the service concluded that based on all the facts and circumstances the contractholder did not have direct or indirect control_over the separate_account or any sub-account asset and therefore the contractholder did not possess sufficient incidents_of_ownership over the assets supporting the variable_contracts to be deemed the owner of the assets for federal_income_tax purposes in revrul_2003_92 2003_2_cb_350 the purchasers of variable_annuity and variable life_insurance contracts were able to allocate their premiums among different plr-103536-12 sub-accounts each sub-account invested in interests in a partnership none of the partnerships was a publicly_traded_partnership under sec_7704 and all of the partnerships were exempt from registration under the federal securities laws interests in each partnership were sold in private_placement offerings and were sold only to qualified purchasers that were accredited investors or to no more than accredited investors the service held that in situations in which the sub-accounts held interests in partnerships available for purchase other than by purchasers of annuity or variable_contracts from an insurance_company the contractholder was the owner of the interests in the partnerships held by the sub-accounts for federal_income_tax purposes the service further held that in a situation in which the sub-accounts held interests in partnerships available for purchase only by the purchase of an annuity life_insurance contact or other variable_contracts from an insurance_company the insurance_company was the owner of the interests in the partnerships held by the sub-accounts for federal_income_tax purposes analysis pension contracts the determination of whether the pension contract owners possess sufficient incidents_of_ownership over separate_account to be deemed the owners of the assets supporting the pension contracts for federal_income_tax purposes depends on all of the relevant facts and circumstances the pension contract owners may not select or direct a particular investment to be made with respect to separate_account the pension contract owners may not sell purchase or exchange assets held in separate_account all investment decisions concerning separate_account are made by taxpayer or its investment manager in its sole and absolute discretion the investment strategy of separate_account of investing in real_estate_assets is sufficiently broad to prevent the pension contract owners from making particular investment decisions through investment in separate_account only taxpayer may add or substitute investment strategies in the future taxpayer is not required to invest future money available to the separate_account or separate_account in disregard or any other particular asset and has not promised the pension contract owners that it will do so in addition per taxpayer’s guidelines neither taxpayer nor its investment manager is permitted to solicit the pension contract owners to make recommendations about the selection quality or rate or return of any specific investment or group of investments held in separate_account investment in separate_account is available solely through the purchase of a pension contract the possibility that the separate_account may invest in publicly available securities does not cause the pension contract owners to be treated as plr-103536-12 owners of separate_account 1’s assets for federal_income_tax purposes separate_account is not publicly available non-pension contracts through separate_account the non-pension contract owners hold interests only in newco the interests of which are available for purchase by the general_public interests in separate_account are not available exclusively through the purchase of a pension contract from taxpayer therefore the non-pension contract owners are the owners of the interests in separate_account for federal_income_tax purposes holdings following the proposed restructuring described above and assuming taxpayer is the owner for tax purposes of the assets that fund the pension contracts prior to the commencement of the proposed restructuring taxpayer will be considered the owner for federal_income_tax purposes of the separate_account assets following the proposed restructuring described above the non-pension contract owners will be treated as the owners for federal_income_tax purposes of the separate_account assets that fund the non-pension contracts the use of the term restructuring in this letter is for descriptive convenience only and is not intended to have any substantive legal effect except as expressly provided herein no opinion is expressed concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely donald j drees jr senior technician reviewer branch office of the associate chief_counsel financial institutions products
